DocuSign Envelope ID: BB8C7C38-E498-445B-A1A2-577B60023920
              Case 2:21-cv-00604-SB-MRW Document 1-2 Filed 01/22/21 Page 1 of 2 Page ID #:22


             1    MICHAEL HOLECEK, SBN 281034
                     mholecek@gibsondunn.com
             2    LAUREN M. BLAS, SBN 296823
                     lblas@gibsondunn.com
             3    GIBSON, DUNN & CRUTCHER LLP
                  333 South Grand Avenue
             4    Los Angeles, CA 90071-3197
                  Telephone: 213.229.7000
             5    Facsimile: 213.229.7520
             6    MEGAN COONEY, SBN 295174
                     mcooney@gibsondunn.com
             7    GIBSON, DUNN & CRUTCHER LLP
                  3161 Michelson Drive
             8    Irvine, CA 92612-4412
                  Telephone: 949.451.3800
             9    Facsimile: 949.451.4220
           10     Attorneys for Defendant AMAZON.COM
                  SERVICES LLC
           11
           12
                                               UNITED STATES DISTRICT COURT
           13
                                             CENTRAL DISTRICT OF CALIFORNIA
           14
                  ANDREW GARCIA, an individual,              CASE NO. 2:21-cv-00604
           15
                                         Plaintiff,          DECLARATION OF ZANE BROWN
           16                                                IN SUPPORT OF AMAZON.COM
                        v.                                   SERVICES LLC’S NOTICE OF
           17                                                REMOVAL
                  AMAZON.COM SERVICES LLC
           18     DBA AMAZON FLEX, a California
                  Limited Liability Company; MICHAEL
           19     D. DEAL, an individual; and DOES 1
                  through 20, inclusive,
           20
                                         Defendant.
           21
           22
           23
           24
           25
           26
           27
           28

 Gibson, Dunn &
 Crutcher LLP
    
                                  
              Case 2:21-cv-00604-SB-MRW        Document 1-2 Filed 01/22/21 Page 2 of 2 Page ID #:23


             1           I, Zane Brown, declare as follows:
             2           1.         I am a Vice President and Associate General Counsel of Amazon
             3    Corporate, LLC. I am competent to testify, and make this declaration based on my
             4    personal knowledge of the facts set forth in this Declaration or know them in my capacity
             5    as an employee based on corporate records that Amazon.com Services LLC maintains
             6    in the regular course of its business. I make this declaration in support of Amazon’s
             7    Notice of Removal.
             8           2.         According to business records available to me, Amazon.com Services Inc.
             9    changed      its    legal   entity   name   to       Amazon.com   Services   LLC   effective
           10     December 30, 2019.          Amazon.com Services LLC is a limited liability company
           11     organized under the laws of Delaware. Its principal place of business is located in
           12     Seattle, Washington. Amazon.com, Inc. is the sole member of Amazon.com Services
           13     LLC and Amazon.com Services LLC is wholly owned by Amazon.com, Inc., which is
           14     a Delaware corporation with its principal place of business in Seattle, Washington. The
           15     Washington headquarters are staffed by the corporate officers and executives of
           16     Amazon.com, Inc., who are responsible for overseeing Amazon’s activities.
           17
           18            I declare under penalty of perjury pursuant to the laws of the United States of
           19     America and the State of California that the foregoing is true and correct.
           20            Executed at Seattle, Washington, on this 19th day of January, 2021.
           21
           22
                                                                                Zane Brown
           23
           24
           25
           26
           27
           28

 Gibson, Dunn &
 Crutcher LLP

                                                                   2
